Davis, J. (dissenting):
The complaint alleges that plaintiff was president of the Penn Yan Chamber of Commerce. It was generally known that he claimed the Batavia Chamber of Commerce made him an- offer of an important position at a large salary with that organization. The letter circulated by defendant in effect denied that an offer had ever been made him. The purpose of the letter and its circulation was to impugn the veracity and integrity of plaintiff and injure his standing among his associates and citizens generally. These facts must be assumed as true on this motion for judgment.
The letter so circulated concerning one in a quasi-public position is libelous per se. (Bennet v. Commercial Advertiser Association, 230 N. Y. 125; Hinrichs v. Butts, 149 App. Div. 236; Mase v. Reilly, 206 id. 434; Riley v. Gordon, 192 id. 443.)
The words taken in connection with the circumstances under which they were written and circulated were defamatory on their face, and it was not necessary to plead an innuendo. It was to be expected that persons who had knowledge of the facts would give to the words their ordinary meaning and would understand thereby that plaintiff was charged with being deliberately untruthful. *395(Hearst v. New Yorker Staats-Zeitung, 71 Misc. 7, 11; affd., 144 App. Div. 896.)
The question as to whether special damages have been properly-alleged is, therefore, unimportant. I dissent and vote for affirmance.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, unless the plaintiff within twenty days after the service upon his attorneys of a copy of this order, pay to defendant’s attorneys the costs of this appeal and ten dollars motion costs and serve an amended complaint, in which case the motion is denied.